 
March 12, 2008
 
By Hand Delivery
Mr. Stuart Schreiber
The Small Business Company
674 Via de La Valle, Suite 225
Solana Beach, CA 92075


Re:  Resignation of Employment and Release Of All Claims Agreement
 
Dear Stuart:
 
You have agreed to resign from your position as President, Chief Executive
Officer, and Chief Financial Officer., a Delaware corporation (the “Company”).
Accordingly, the Company will provide you with the following severance benefits
in exchange for your resignation and a release of all claims that you may have
against the Company.
 
This letter agreement (the “Letter Agreement”), which is made and entered into
by the parties as of Effective Date (as defined in Section E.2), documents the
terms of your severance from the Company’s employment.
 
Now, therefore, in consideration of the mutual promises contained in this Letter
Agreement, you and the Company agree, covenant, and represent as follows:


A. Resignation and Termination Of Employment; Consideration.
 
1. You agree to resign from all positions of employment with the Company,
including, but not limited to, your positions as President, Chief Executive
Officer, Chief Financial Officer and Treasurer and the Company will accept your
resignation, effective February 29, 2008 (the “Termination Date”). You shall
also resign your position as Chairman of the Board of Directors. However,
notwithstanding Section 5(c) of your Employment Agreement (as defined below),
the Company will allow you to maintain your position as a director until the
next election of the board of directors. You and the Company hereby agree to
waive any and all continuing rights and obligations, if any, under your
Employment Agreement dated December 26, 2002, and as amended from time to time
(“Employment Agreement”), which the parties agree has expired and is of no
further force or effect.


2. The Company shall pay to you, as consideration for your agreement to resign
and enter into this Letter Agreement, the total gross amount of $9,727,95, of
which $4,727.95 is for reimbursement of our of pocket business expenses and
$5,000 is for repayment of an outstanding loan (the “Termination Payment”). The
Termination Payment shall be paid as follows: $5,000 on the Effective Date and
thereafter, in equal semi-monthly installments of $1,000, which shall be paid on
the first of each month starting April 1, 2008, until the entire Termination
Payment has been made. The Company will withhold from the Termination Payment
all applicable payroll taxes, including federal and state income taxes, as well
as other authorized deductions. You acknowledge that, upon receipt of the final
installation of the Termination Payment, you will have been paid all wages, all
unreimbursed business expenses, and all accrued but unused vacation pay due and
owing to you as of the Termination Date of this Agreement, and you waive any
unpaid salary or wage amounts, unreimbursed business expenses, and accrued but
unused vacation pay.


3. You will retain ownership of 6,300,000 shares of the Company’s common stock
currently held by you.
 
1

--------------------------------------------------------------------------------


 

 
B.
The Company’s Responsibilities.



1. The Company shall withhold from the Termination Payment all state, federal or
other taxes, as well as any other authorized deductions.


2. You and the Company agree, covenant and represent that you shall not be
eligible for, or entitled to receive, any severance benefits, stock, stock
options, or any other benefits other than those specifically identified in this
Letter Agreement.
 

 
C.
Your Duties And Responsibilities.



1. You hereby agree that you will keep confidential and will not reveal to
anyone any information whatsoever obtained in the course of you employment
relating to any aspect whatsoever of the Company’s business, strategies decision
making process, finances, customers, customer lists, purchasing and trade
practices, strategies, financial information, sources or related information, to
any other person, company, entity group or individual, to the extent that you
obtained such knowledge or information while employed by the Company
(“Confidential Information”), except that you are not precluded from responding
to any inquiry about the Company, your employment, or this Letter Agreement to
any self regulatory organization, regulatory, administrative or governmental
agency, in response to judicial process or as may be necessary with regard to
the preparation and filings with the Internal Revenue Service.
 
2. To forestall any use or disclosure of Confidential Information in breach of
this Letter Agreement, you agree, covenant, and represent that, during the
period commencing with the Termination Date and for one year thereafter, you
will not directly or indirectly through any person, firm, corporation, or other
business entity engage in any activity in competition with the Company’s product
opportunities during your tenure, make any financial investment (except that you
may own up to 2% of the shares in a publicly traded company that may compete
with the Company’s product opportunities during your tenure, or provide other
services to a business or individual engaged in competition with the Company’s
product opportunities during your tenure. If you violate the terms of this
Section C.2, the Company’s obligation to pay installments of the Termination
Payments Section A.2.a of this Letter Agreement will immediately cease. However,
all other terms of this Letter Agreement shall remain in full force and effect.
 
2

--------------------------------------------------------------------------------


 
3. You acknowledge that the Company’s relationships with its employees,
affiliates, consultants, customers, clients, business associates, and other
persons are valuable business assets. To forestall any interference with these
relationships, you agree, covenant, and represent that during the period
commencing with the Termination Date and for one year thereafter, you will not
directly or indirectly through any person, firm, corporation, or other business
entity: (a) divert or attempt to divert from the Company any business of any
kind in which it is engaged, including, without limitation, the solicitation,
initiation of contact with, or interference with any of its suppliers or
customers; or (b) employ, solicit for employment, or recommend for employment
any person employed by the Company. If you violate the terms of this Section
C.3, the Company’s obligation to pay installments of the Termination Payments
Section A.2.a of this Letter Agreement will immediately cease. However, all
other terms of this Letter Agreement shall remain in full force and effect.


4. You further agree, covenant, and represent that you will not take any action
or make any comments that actually or potentially disparage, disrupt, damage,
impair, or otherwise interfere with the Company’s business interests or
reputation, except that you are not precluded from responding to any inquiry
about the Company, your employment, or this Letter Agreement to any self
regulatory organization, regulatory, administrative or governmental agency, in
response to judicial process or as may be necessary with regard to the
preparation and filings with the Internal Revenue Service.



 
D.
Release Provisions.

 
1. In exchange for the consideration described in this Letter Agreement,
including the Termination Payment, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, you
for yourself and for your heirs, assigns, executors, administrators, agents and
successors, past and present (collectively, the “Employee Affiliates”), hereby
fully and without limitation release, covenant not to sue, and forever discharge
the Company and its subsidiaries, parent companies, divisions, affiliated
corporations, affiliated partnerships, trustees, directors, officers,
shareholders, partners, agents, representatives, employees, consultants,
insurance carriers, attorneys, heirs, assigns, executors and administrators,
predecessors and successors, past and present (the “Releasees”), both
individually and collectively, from any and all rights, claims, demands,
liabilities, charges, complaints, obligations, promises, agreements,
controversies, debts, actions and causes of action whether in law or in equity,
suits, damages, losses, workers’ compensation claims, attorneys’ fees, costs,
and expenses, of whatever nature whatsoever, known or unknown, fixed or
contingent, suspected or unsuspected (“Claims”), that you or the Employee
Affiliates now have, or may ever have, against the Company or any of the other
Releasees for any acts or omissions by the Company or any of the other Releasees
occurring prior to the Effective Date of this Agreement. Without limiting the
generality of the foregoing, this Release applies to any Claims that you or the
Employee Affiliates now have, or may ever have, against the Company or any of
the other Releasees that arise out of, or are in any manner related to any of
the following: (i) your employment by the Company or any of the other Releasees;
(ii) the termination of your employment with the Company or any of the other
Releasees; and (iii) any transactions, occurrences, acts or omissions by the
Company or any of the other Releasees occurring prior to the Effective Date of
this Agreement.
 
3

--------------------------------------------------------------------------------


 
2. Without limiting the generality of the foregoing, you specifically and
expressly release any Claims against the Company and the other Releasees
occurring prior to the Effective Date of this Agreement arising out of or
related to violations of any federal or state employment discrimination law,
including Executive Order 11141, the Age Discrimination In Employment Act, Title
VII of the Civil Rights Act of 1964, 29 U.S.C. §1981 et. seq., the Americans
With Disabilities Act, the National Labor Relations Act, the Fair Labor
Standards Act, the Equal Pay Act, the Rehabilitation Act of 1974, the Employee
Retirement Income Security Act of 1974, and any analogous laws under the state
of New York, as well as Claims arising out of or related to violations of the
provisions of state and federal wage and hour laws, breach of contract, express
or implied, any covenant of good faith and fair dealing, express or implied,
fraud, misrepresentation, common counts, unfair competition, unfair business
practices, negligence, defamation, infliction of emotional distress, invasion of
privacy, assault, battery, false imprisonment, wrongful termination, and any
other state or federal law, rule, or regulation.


3. You agree, covenant, and represent that you have not suffered any
work-related injuries while employed by the Company, that you have no intention
to file any claim for workers’ compensation benefits of any type against the
Company, and that you will not file or attempt to file any claims for workers’
compensation benefits of any type against the Company. You acknowledge that the
Company has relied upon these covenants and representations, and that the
Company would not have entered into this Letter Agreement but for these
covenants and representations. As a result, you agree, covenant, and represent
that the Company may, but is not obligated to, submit this Letter Agreement to
the Workers’ Compensation Appeals Board for approval as a compromise and release
as to any such new or unasserted workers’ compensation claims.


4. In exchange for the consideration described in this Letter Agreement, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Company, for itself and its subsidiaries, parent
companies, divisions, affiliated corporations, affiliated partnerships,
trustees, directors, officers, shareholders, partners, agents, representatives,
employees, consultants, insurance carriers, attorneys, heirs, assigns, executors
and administrators, predecessors and successors, past and present hereby fully
and without limitation releases, covenants not to sue, and forever discharge you
for yourself and for your heirs, assigns, executors, administrators, agents and
successors, past and present, both individually and collectively, from any and
all rights, claims, demands, liabilities, charges, complaints, obligations,
promises, agreements, controversies, debts, actions and causes of action whether
in law or in equity, suits, damages, losses, attorneys’ fees, costs, and
expenses, of whatever nature whatsoever, known or unknown, fixed or contingent,
suspected or unsuspected, that the Company now have, or may ever have, against
you for any acts or omissions by you occurring prior to the Effective Date of
this Agreement.
 
4

--------------------------------------------------------------------------------


 
E.  Older Worker’s Benefit Protection Act.


1. This Agreement is subject to the terms of the Older Workers Benefit
Protection Act of 1990 (the “OWBPA”). The OWBPA provides that an individual
cannot waive a right or claim under the Age Discrimination in Employment Act
(“ADEA”) unless the waiver is knowing and voluntary. Pursuant to the terms of
the OWBPA, you acknowledge and agree that you have executed this Agreement
voluntarily, and with full knowledge of its consequences.
 
2. In addition, you hereby acknowledge and agree that: (a) this Letter Agreement
has been written in a manner which you fully understand; (b) the release
provisions of this Agreement apply to any rights you may have under the ADEA,
including the right to file a lawsuit against the Company for age
discrimination; (c) the release provisions of this Agreement do not apply to any
rights or claims that you may have under the ADEA that arise after the date that
you execute this Agreement; (d) the Company does not have a preexisting duty to
pay the severance and other payments identified in this Agreement; (e) you have
the right to consult with an attorney prior to executing this Agreement; (f) you
will have a period of 21 days in which to consider the terms of this Agreement
prior to its execution; and (g) you will have a period of seven days after
execution of this Agreement in which to revoke this Agreement. You further
understand that this Agreement shall not become effective until expiration of
this seven-day period (the “Effective Date”).
 
F. Non-Admission of Liability.


You agree, covenant, and represent that this Letter Agreement constitutes a
compromise of, and full accord and satisfaction of, any and all claims that you
may have against the Company or any other Releasee. You further agree, covenant,
and represents that this Agreement shall not be treated as an admission of
liability by the Company, at any time or for any purpose, and may not be used in
any other proceeding, except a proceeding to enforce or interpret the terms of
this Letter Agreement.




G. Arbitration.


All disputes between you (and your attorneys, successors, and assigns) and the
Company and/or any other Releasee which arise out of or relate in any manner
whatsoever to your employment with, or the termination of your employment with,
the Company (“Arbitrable Claims”) including, without limitation, all disputes
relating to the validity, interpretation, or enforcement of this Letter
Agreement, shall be resolved exclusively by arbitration in San Diego,
California, by the Judicial Arbitration & Mediation Services, Inc. (“JAMS”),
before one or more experienced employment arbitrators licensed to practice law
in California. Such arbitration shall be conducted in accordance with the
then-existing arbitration rules of JAMS. The parties to this Agreement, and all
who claim thereunder, shall be (i) conclusively bound by the arbitrator’s
decision or award, which shall not be subject to appeal; and (ii) have the right
to have any decision or award rendered in accordance with this provision entered
as a judgment in a court in the State of California or any other court having
jurisdiction. The arbitrator shall have the authority to award or grant legal,
equitable, and declaratory relief. The parties hereby waive any rights they may
have to trial by jury. The Federal Arbitration Act will govern the
interpretation and enforcement of this Section. The prevailing party in any such
arbitration shall be awarded its costs, expenses, and actual attorney’s fees
incurred in connection with the arbitration. You and the Company shall each be
responsible for payment of one-half of the amount of the arbitrator’s fee(s).
The parties specifically agree that the exclusive venue of such arbitration
shall be San Diego, California.
 
5

--------------------------------------------------------------------------------


 
H. Severability.


The parties to this Agreement agree, covenant and represent that each and every
provision of this Agreement shall be deemed to be contractual, and that they
shall not be treated as mere recitals at any time or for any purpose. Therefore,
the parties further agree, covenant and represent that each and every provision
of this Agreement shall be considered severable, except for the release
provisions of Sections D of this Agreement. If a court of competent jurisdiction
finds the release provisions of Section D of this Agreement to be unenforceable
or invalid, then this Agreement shall become null and void, and you will repay
any and all settlement payments made by the Company pursuant to this Agreement
within a reasonable period of time not to exceed 30 days. If a court of
competent jurisdiction finds any provision other than the release provisions of
Section D, or part thereof, to be invalid or unenforceable for any reason, that
provision, or part thereof, shall remain in force and effect to the extent
allowed by law, and all of the remaining provisions of this Agreement shall
remain in full force and effect and enforceable.
 

 
I.
General Provisions.



1. You represent and warrant that you have not assigned or transferred any
interest in any Claims that you may have against the Company or any of the other
Releasees. Accordingly, you agree to indemnify and hold the Company and the
Releasees harmless from any liability, claims, demands, damages, expenses, and
attorneys’ fees incurred by the Company or any Releasee as a result of any
person or entity asserting any such assignment or transfer of any right or
claim. You understand and agree that this Letter Agreement may be pleaded as a
defense, cross-complaint, counter-suit, cross-claim, or third party complaint in
any action involving the Company or any other Releasee.


2. You and the Company agree, covenant, and represent that this Letter Agreement
and its attachments and the Consulting Agreement constitute a single, integrated
written contract expressing the entire agreement of the parties hereto, and that
this Letter Agreement supersedes and completely replaces the terms of any other
agreement that you may have ever had with the Company or any other Releasee.
There is no other agreement, written or oral, express or implied, between you
and the Company with respect to the subject matter hereof. This Letter Agreement
may not be orally modified, and may only be modified in a written instrument
signed by all parties.
 
6

--------------------------------------------------------------------------------


 
3. This Letter Agreement has been negotiated and entered into in the State of
California, and is to be performed in San Diego, California. This Letter
Agreement shall be governed by and interpreted in accordance with the laws of
the State of California, including all matters of construction, validity,
performance, and enforcement, without regard to California’s conflict of law
rules.
 
4. This Letter Agreement shall be binding upon and shall inure to the benefit of
the respective heirs, assigns, executors, administrators, successors,
subsidiaries, divisions and affiliated corporations and partnerships, past and
present, and trustees, directors, officers, shareholders, partners, agents and
employees, past and present, of you and the Company.
 
5. The captions and section numbers in this Agreement are inserted for the
reader’s convenience, and in no way define, limit, construe, or describe the
scope or intent of the provisions of this Agreement.
 
6. This Agreement has been reviewed by the parties. The parties have had a full
opportunity to negotiate the terms and conditions of this Agreement.
Accordingly, the parties expressly waive any common-law or statutory rule of
construction that ambiguities should be construed against the drafter of this
Agreement, and agree, covenant, and represent that the language in all parts of
this Agreement shall be in all cases construed as a whole, according to its fair
meaning.
 
7

--------------------------------------------------------------------------------


 
By your signature below, you confirm that you accept and agree to all of the
provisions contained in this Letter Agreement, and that you are executing this
Letter Agreement voluntarily, with full understanding of its consequences.
 

        THE SMALL BUSINESS COMPANY  
   
  
                                                                               
By: David Larson, Chief Operating
      Officer

8

--------------------------------------------------------------------------------




ACKNOWLEDGMENT AND AGREEMENT
 
I HAVE READ THE FOREGOING LETTER AGREEMENT AND ACCEPT AND AGREE TO ALL OF THE
PROVISIONS CONTAINED THEREIN, AND HEREBY EXECUTE IT VOLUNTARILY, WITH FULL
UNDERSTANDING OF ITS CONSEQUENCES. I FURTHER ACKNOWLEDGE AND UNDERSTAND THAT
THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
 
IF THIS LETTER AGREEMENT IS SIGNED BEFORE THE 21-DAY REVIEW PERIOD EXPIRES, YOU
ACKNOWLEDGE AND AGREE THAT YOU HAVE VOLUNTARILY WAIVED THE REVIEW PERIOD.
 

               

--------------------------------------------------------------------------------

            Stuart Schreiber
   

--------------------------------------------------------------------------------

                Date

 
9

--------------------------------------------------------------------------------

